Exhibit 10.9

AMENDED AND RESTATED SECURITY AGREEMENT

AMENDED AND RESTATED SECURITY AGREEMENT, dated as of August 14, 2008 (this
“Agreement”), made by each of the parties set forth on the signature pages
hereto (each a “Grantor” and collectively and together with the Company, the
“Grantors”), in favor of PORTSIDE GROWTH AND OPPORTUNITY FUND, a company
organized under the laws of the Cayman Islands, in its capacity as collateral
agent (in such capacity, the “Collateral Agent”) to the Secured Parties referred
to below.

W I T N E S S E T H:

WHEREAS, Nanogen, Inc., a Delaware corporation (the “Company”), and certain
investors (the “Investors”) are parties to that certain Securities Purchase
Agreement, dated as of August 26, 2007 (the “Existing Securities Purchase
Agreement” and as amended by the Exchange Agreements defined below, the
“Securities Purchase Agreement”), pursuant to which, among other things, the
Investors purchased from the Company certain Convertible Notes (the “Original
Notes”).

WHEREAS, the Company and each of the Investors entered into Amendment and
Exchange Agreements dated March 13, 2008 (the “First Exchange Agreements”),
pursuant to which the Company and each Investor (x) exchanged a portion of such
Investor’s Original Notes for the Company’s 9.75% Senior Secured Convertible
Notes (the “Exchanged Notes”), and the Company entered into a Security
Agreement, dated March 13, 2008 (the “Existing Security Agreement” and together
with any ancillary documents related thereto, collectively the “Existing
Security Documents”), for the benefit of the Collateral Agent securing the
Existing Notes by a first priority, perfected security interest in certain of
the assets of the Company and the stock and assets of each of the Company’s
subsidiaries.

WHEREAS, the Company and each of the Investors are entering into a Second
Amendment and Exchange Agreements dated the date hereof (collectively, the
“Second Exchange Agreements” and together with the First Exchange Agreements,
the “Exchange Agreements”), pursuant to which, among other things, the Company
and each Investor shall (x) exchange its Exchanged Notes for the “Amended
Exchanged Notes” (as defined in the Second Exchange Agreement) and (y) issue
“Additional Exchanged Notes” (as defined in the Second Exchange Agreements) (the
“Additional Exchanged Notes, together with the Amended Exchanged Notes and as
such Additional Exchanged Notes and Amended Exchanged Notes may be amended,
restated, replaced, exchanged or otherwise modified from time to time in
accordance with the terms thereof, collectively, each an “Note” and
collectively, the “Notes”).

WHEREAS, it is a condition precedent to each of the Investors exchanging the
Existing Notes for the Amended Exchanged Notes pursuant to the Second Exchange
Agreement that the Grantors execute and deliver to this Agreement providing for
the grant of a first priority perfected security interest all of the property
and assets of each Grantor (other than the Italian Capital Stock, which shall be
subject to a second priority perfected security interest for the benefit of the
Secured Parties) to secure all of the Company’s obligations under the Securities
Purchase Agreement, the Notes, and the other Transaction Documents and the
Guarantors’ obligations under the Guaranty;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce each of the Secured Parties to enter into the transactions
under the Securities Purchase Agreement, each Grantor agrees as follows:

SECTION 1. Definitions.

(a) Reference is hereby made to the Securities Purchase Agreement and the Notes
for a statement of the terms thereof. All capitalized terms used in this
Agreement and the recitals hereto which are defined in the Securities Purchase
Agreement, the Notes or in Articles 8 or 9 of the Uniform Commercial Code as in
effect from time to time in the State of New York (the “Code”), and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein; provided that terms used herein which are defined in the Code as in
effect in the State of New York on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as the Collateral Agent may otherwise determine.

(b) The following terms shall have the respective meanings provided for in the
Code: “Accounts”, “Cash Proceeds”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contracts”, “Deposit Account”, “Documents”,
“Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Noncash
Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”, “Security”,
“Record”, “Security Account”, “Software”, and “Supporting Obligations”.

(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Part F of
Schedule I hereto).

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Part F of Schedule I hereto),
all applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

“Event of Default” shall have the meaning set forth in the Notes.

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any

 

-2-



--------------------------------------------------------------------------------

department, commission, board, bureau, instrumentality, agency or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief from creditors.

“Intellectual Property” means the Copyrights, Trademarks and Patents.

“Intellectual Property Offices” means, (i) with respect to United States
Copyrights or related Licenses, the United States Copyright Office, (ii) with
respect to United States Trademarks and United States Patents or related
Licenses, the United States Patent and Trademark Office and (iii) with respect
to respect to foreign Intellectual Property and related Licenses, for the
applicable offices located in the jurisdictions outside of the United States and
covering rights in such jurisdictions relating to such foreign Intellectual
Property and Licenses.

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

“Lien” shall have the meaning set forth in the Notes.

“Noteholders” means the Investors and the holders of the Notes.

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Part F
of Schedule I hereto).

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Part F
of Schedule I hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office, or in any similar office or
agency of the United States or any other country or any political subdivision
thereof), and all reissues, divisions, continuations, continuations in part and
extensions or renewals thereof.

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

-3-



--------------------------------------------------------------------------------

“Secured Parties” means each of the Collateral Agent and the Investors and all
other Noteholders.

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements now or hereafter owned by any Grantor and now or hereafter covered by
such licenses (including, without limitation, all Trademark Licenses described
in Part F of Schedule I hereto).

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Part F of Schedule I hereto), all applications, registrations and recordings
thereof (including, without limitation, applications, registrations and
recordings in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state thereof or any other country or
any political subdivision thereof), and all reissues, extensions or renewals
thereof, together with all goodwill of the business symbolized by such marks and
all customer lists, formulae and other Records of any Grantor relating to the
distribution of products and services in connection with which any of such marks
are used.

“Transaction Documents” means the Securities Purchase Agreement, the Notes, this
Agreement and the other Transaction Documents referred to in the Securities
Purchase Agreement.

SECTION 2. Grant of Security Interest. As collateral security for all of the
Obligations referred to below, the Company hereby ratifies and confirms the
security interest granted pursuant to Existing Security Agreement and further
pledges and collaterally assigns to the Collateral Agent for the benefit of the
Secured Parties, and grants to the Collateral Agent for the benefit of the
Secured Parties a continuing security interest in, all of the Grantor’s right,
title and interest in all personal property of such Grantor, wherever located
and whether now or hereafter existing and whether now owned or hereafter
acquired, of every kind and description, tangible or intangible (collectively,
the “Collateral”), including, without limitation, the following:

(a) all Accounts; (b) all Chattel Paper (whether tangible or electronic);
(c) the Commercial Tort Claims specified on Part D of Schedule I hereto; (d) all
Deposit Accounts, all cash and other property from time to time deposited
therein and the monies and property in the possession or under the control of
the Secured Parties or any affiliate, representative, agent or correspondent of
any Secured Party; (e) all Documents; (f) all Equipment; (g) all Fixtures;
(h) all General Intangibles (including, without limitation, all Payment
Intangibles); (i) all Goods; (j) all Instruments (including, without limitation,
Promissory Notes and each certificated Security); (k) all Inventory; (l) all
Investment Property; (m) all Copyrights, Patents and Trademarks, and all
Licenses; (n) all Letter-of-Credit Rights; (o) all Supporting Obligations;
(p) all other tangible and

 

-4-



--------------------------------------------------------------------------------

intangible personal property of each Grantor (whether or not subject to the
Code), including, without limitation, all bank and other accounts and all cash
and all investments therein, all proceeds, products, offspring, accessions,
rents, profits, income, benefits, substitutions and replacements of and to any
of the property of any Grantor described in the preceding clauses of this
Section 2 (including, without limitation, any proceeds of insurance thereon and
all causes of action, claims and warranties now or hereafter held by each
Grantor in respect of any of the items listed above), and all books,
correspondence, files and other Records, including, without limitation, all
tapes, desks, cards, Software, data and computer programs in the possession or
under the control of any Grantor or any other Person from time to time acting
for any Grantor, in each case, to the extent of such Grantors rights therein,
that at any time evidence or contain information relating to any of the property
described in the preceding clauses of this Section 2 or are otherwise necessary
or helpful in the collection or realization thereof; and (q) all Proceeds,
including all Cash Proceeds and Noncash Proceeds, and products of any and all of
the foregoing Collateral; in each case howsoever any Grantor’s interest therein
may arise or appear (whether by ownership, security interest, claim or
otherwise).

Notwithstanding anything herein to the contrary, the term “Collateral” shall not
include (collectively “Excluded Collateral”) (i) in the case of a Subsidiary of
such Grantor organized under the laws of a jurisdiction other than the United
States, any of the states thereof or the District of Columbia (an “Foreign
Subsidiary”), Capital Stock of a Foreign Subsidiary of such Grantor, in excess
of 65% (or such greater percentage that, due to a change in applicable law after
the date hereof, (A) would not cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) would not cause any material adverse tax consequences) of the issued and
outstanding shares of Capital Stock entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) (it being understood and agreed that the
Collateral shall include 100% of the issued and outstanding shares of
(i) Capital Stock of Nanogen Advanced Diagnostics, Srl, a company with limited
liability (società a responsabilità limitata), incorporated under the laws of
Italy, with registered office in Italy, Trezzano sul Naviglio (MI), having
registered share capital of Euros 50.000,00 and shared capital subscribed and
paid in of Euros 50.000,00, registered in the Companies Registry at n.
05239350969, Italian tax payer code n. 05239350969 (the “Italian Capital Stock”)
which will be subject to a second priority security interest pursuant to the
terms hereof and of the Pledge as Collateral on Share of a Limited Liability
Company dated the date hereof by and between the Company and the Collateral
Agent and (ii) Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of such Foreign Subsidiary); and (ii) receivables or
property pledged or sold pursuant to that certain General Conditions for Future
Factoring Operations, dated December 12, 2006, in favor of GE Capital Finance
S.p.A and (iii) any “Collateral” as defined in that certain Security Agreement
dated as of 29 September 2006 between Drug Royalty Trust 9 and Epoch Bioscience
Inc. as supplemented by that certain Security Agreement dated as of June 20,
2008 between Drug Royalty LP1 and Epoch Bioscience Inc. and that certain
Security Agreement dated as of March 28, 2008 between Drug Royalty LP2 and Epoch
Bioscience Inc and any “Assigned Interests” as defined in that certain Royalty
Interest Assignment Agreement dated as of 29 September 2006 between Drug Royalty
Trust 9 and Epoch Bioscience Inc. and Nanogen Inc. as supplemented by that
certain Supplemental Royalty Interest Assignment Agreement dated as of March 28,
2008 between Drug Royalty LP1, Nanogen, Inc. and Epoch Bioscience Inc. and that
certain Royalty Interest Assignment Agreement dated as of March 28, 2008

 

-5-



--------------------------------------------------------------------------------

between Drug Royalty LP2 and Epoch Bioscience Inc; (iv) collateral securing the
Letters of Credit and other letters of credit and security deposits permitted by
paragraphs (x) and (xi) of the definition of Permitted Indebtedness; (v) such
Grantor’s real property interests; (vi) any General Intangibles or other rights
arising under any contracts, instruments, licenses or other documents as to
which the grant of a security interest or collateral assignment would
(A) constitute a violation of a valid and enforceable restriction in favor of a
third party on such grant, unless and until any required consents shall have
been obtained, or (B) give any other party to such contract, instrument, license
or other document an enforceable right to terminate its obligations thereunder;
(vii) any asset, the granting of a security interest in, or collateral
assignment of, which would be void or illegal under any applicable governmental
law, rule or regulation, or pursuant thereto would result in, or permit the
termination of, such asset; or (viii) any asset subject to a Permitted Lien
(other than Liens in favor of the Secured Parties) to the extent that the grant
of other Liens on, or collateral assignment of, such asset (A) would result in
an enforceable breach or violation of, or constitute a default under, the
agreement or instrument governing such Permitted Lien, (B) would result in the
loss of use of such asset or (C) would permit the holder of such Permitted Lien
to terminate the Grantor’s use of such asset, or (ix) the minority equity
interests in Mirina Corporation, HX Diagnostics, Inc., Pharmacogenetics Library
Diagnostics, LLC and Jurilab Ltd. to the extent that the grant of Liens on, or
collateral assignment of, interests in such equity interests would trigger or
otherwise cause a right of first refusal, right of first offer, or other similar
rights to be exercisable by any third party or result in the loss of any voting,
dividend or other equity holder rights in respect of such equity interests.

Collateral Agent agrees that its security interest in Intellectual Property of
any Grantor is subject to the terms of any licenses or leases of the
Intellectual Property granted by such Grantor in accordance with customary terms
or practices within the industry in which the Grantor operates and further
agrees that any sale or other disposition of any Intellectual Property upon the
enforcement of remedies hereunder shall be expressly subject to such licenses or
leases.

SECTION 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (collectively, the
“Obligations”):

(a) the payment by the Company, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes and the other Transaction Documents, including, without
limitation, (A) all principal of and interest on the Notes (including, without
limitation, all interest that accrues after the commencement of any Insolvency
Proceeding of any Grantor, whether or not the payment of such interest is
unenforceable or is not allowable due to the existence of such Insolvency
Proceeding), and (B) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents; and

(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents, including without limitation, with respect to any conversion or
redemption rights of the Noteholders.

 

-6-



--------------------------------------------------------------------------------

Any portion of a Note converted into Capital Stock of the Company shall be
treated as having been paid and no longer an outstanding Obligation.

SECTION 4. Representations and Warranties. Each Grantor represents and warrants
as of the date of this Agreement as follows:

(a) Part A of Schedule I hereto sets forth (i) the exact legal name of each
Grantor, and (ii) the state of incorporation, organization or formation and the
organizational identification number of each Grantor in such state.

(b) There is no pending or, to its knowledge, written notice threatening any
action, suit or proceeding affecting any Grantor before any Governmental
Authority or any arbitrator, or any order, judgment or award issued by any
Governmental Authority or arbitrator, in each case, that may adversely affect
the grant by any Grantor, or the perfection, of the security interest purported
to be created hereby in the Collateral, or the exercise by the Collateral Agent
of any of its rights or remedies hereunder.

(c) All Federal, state and local tax returns and other reports required by
applicable law to be filed by any Grantor have been filed, or extensions have
been obtained, and all taxes, assessments and other governmental charges imposed
upon any Grantor or any property of any Grantor (including, without limitation,
all federal income and social security taxes on employees’ wages) and which have
become due and payable on or prior to the date hereof have been paid, except to
the extent contested in good faith by proper proceedings which stay the
imposition of any penalty, fine or Lien resulting from the non-payment thereof
and with respect to which adequate reserves have been set aside for the payment
thereof in accordance with generally accepted accounting principles consistently
applied (“GAAP”).

(d) All Equipment, Fixtures, Goods and Inventory (other than Equipment,
Fixtures, Goods and Inventory in transit or on loan or lease to customers) of
each Grantor now existing are, and all Equipment, Fixtures, Goods and Inventory
of each Grantor hereafter existing will be, located and/or based at one of the
addresses specified therefor in Part B of Schedule I hereto (or a new Part B of
Schedule I delivered by the Grantors to the Collateral Agent from time to time),
except that each Grantor will give the Collateral Agent written notice of any
transfer to any additional locations of any such Collateral within 20 days of
such change. Each Grantor’s chief place of business and chief executive office,
the place where each Grantor keeps its Records concerning Accounts and all
originals of all Chattel Paper are located at the addresses specified therefor
in Part B of Schedule I hereto. None of the Accounts is evidenced by Promissory
Notes or other Instruments. Set forth in Part E of Schedule I hereto is a
complete and accurate list, as of the date of this Agreement, of (i) each
material Promissory Note, Security and other Instrument owned by each Grantor
and (ii) each Deposit Account, Securities Account and Commodities Account of
each Grantor, together with the name and address of each institution at which
each such account is maintained, the account number for each such account and a
description of the purpose of each such account. Set forth in Part G of Schedule
I hereto is a complete and correct list of each material trade name used by each
Grantor.

(e) Part F of Schedule I hereto sets forth a true and complete list of all
material Licenses existing on the date of this Agreement. Upon request by
Collateral Agent,

 

-7-



--------------------------------------------------------------------------------

each Grantor will deliver to the Collateral Agent complete and correct copies of
any material License listed in Part F of Schedule I hereto. Each such License
sets forth the entire agreement and understanding of the parties thereto
relating to the subject matter thereof, and there are no other agreements,
arrangements or understandings, written or oral, relating to the matters covered
thereby or the rights of such Grantor or any of its affiliates in respect
thereof. Each material License now existing is, and any material License entered
into in the future will be, the legal, valid and binding obligation of the
parties thereto, enforceable against such parties in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies. No
default under any material License by any such party has occurred, nor to the
knowledge of Grantor does any defense, offset, deduction or counterclaim exist
thereunder in favor of any such party.

(f) Part F of Schedule I hereto sets forth a true and complete list of all
registered copyrights, issued Patents and registered Trademarks owned by each
Grantor as of the date hereof (other than Excluded Collateral).

(g) The Collateral is free and clear of any Liens, except for Permitted Liens.
No effective financing statement or other instrument similar in effect covering
all or any part of the Collateral is on file in any recording or filing office,
except such as may have been filed in favor of the Secured Parties relating to
this Agreement or the other Security Documents and except as to Permitted Liens.

(h) The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or otherwise affecting each Grantor or any of its properties and will not result
in or require the creation of any Lien, upon or with respect to any of its
properties.

(i) No authorization or approval or other action by, and no notice to or filing
with, any US Governmental Authority or other US regulatory body, is required for
(i) the grant by each Grantor, or the perfection, of the security interest
purported to be created hereby in the Collateral, or (ii) the exercise by the
Collateral Agent of any of its rights and remedies hereunder, except (except
(A) for the filing under the Uniform Commercial Code as in effect in the
applicable jurisdiction of the financing statements described in Part C of
Schedule I hereto (or a new Part C of Schedule I delivered by the Grantors to
the Collateral Agent from time to time), all of which financing statements have
been duly filed and are in full force and effect or will be duly filed and in
full force and effect, (B) with respect to Deposit Accounts, and all cash and
other property from time to time deposited therein, or Commodity Contracts for
the execution of a control agreement with the depository institution or
commodity intermediary with which such account is maintained, each as provided
in Section 5(i), (C) with respect to the perfection of the security interest
created hereby in the Intellectual Property and Licenses, for the recording of
the appropriate Grant of Security Interest, substantially in the form of Exhibit
A hereto in the applicable Intellectual Property Office, (D) with respect to the
perfection of the security interest created hereby in Titled Collateral, for the
submission of an appropriate application requesting that the Lien of the
Collateral Agent be noted on the Certificate of Title or certificate of
ownership, completed and authenticated by the applicable Grantor, together with
the Certificate

 

-8-



--------------------------------------------------------------------------------

of Title or certificate of ownership, with respect to such Titled Collateral, to
the appropriate Governmental Authority, (E) with respect to the perfection of
the security interest created hereby in any Letter-of-Credit Rights, for the
consent of the issuer of the applicable letter of credit to the assignment of
proceeds as provided in the Uniform Commercial Code as in effect in the
applicable jurisdiction, (F) with respect to any action that may be necessary to
obtain control of Collateral constituting Deposit Accounts, Commodity Contracts,
Electronic Chattel Paper, Investment Property or Letter-of-Credit Rights, the
taking of such actions, and (G) the Collateral Agent having possession of all
Documents, Chattel Paper, Instruments and cash constituting Collateral
(subclauses (A), (B), (C), (D), (E), (F) and (G), each a “Perfection
Requirement” and collectively, the “Perfection Requirements”).

(j) This Agreement creates in favor of the Collateral Agent a legal, valid and
enforceable security interest in the Collateral, as security for the
Obligations. The Perfection Requirements result in the perfection of such
security interests in the United States. Such security interests are, or in the
case of Collateral in which each Grantor obtains rights after the date hereof,
will be, (a) with respect to Collateral other than the Italian Capital Stock,
perfected, first priority security interests in the United States, subject only
to Permitted Liens and the Perfection Requirements and (b) with respect to the
Italian Capital Stock perfected, second priority security interests, subject
only to the Perfection Requirements in paragraph (i)(A) above and other
requirements under Italian law set forth in Section 4(s) of the Securities
Purchase Agreement. Such recordings and filings and all other action necessary
to perfect and protect such security interest in the United States have been
duly taken or will be taken pursuant to Section 5(a), except for the Collateral
Agent’s having possession of all Documents, Chattel Paper, Instruments and cash
constituting Collateral after the date hereof and the other actions, filings and
recordations described above, including the Perfection Requirements.

(k) As of the date hereof, no Grantor has commenced proceeding on any Commercial
Tort Claims or has knowledge of any pending Commercial Tort Claims, except for
such Commercial Tort Claims described in Part D of Schedule I hereto.

SECTION 5. Covenants as to the Collateral. So long as any of the Obligations
(other than inchoate indemnity Obligations) shall remain outstanding, unless the
Collateral Agent shall otherwise consent in writing:

(a) Further Assurances. Each Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that the Collateral Agent may reasonably request in
order to: (i) perfect or protect the security interest purported to be created
hereby; (ii) enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder in respect of the Collateral; or (iii) otherwise effect the
purposes of this Agreement, including, without limitation: (A) marking
conspicuously all Chattel Paper and, at the request of the Collateral Agent,
each of its Records pertaining to the Collateral with a legend, in form and
substance reasonably satisfactory to the Collateral Agent, indicating that such
Chattel Paper, or Collateral is subject to the security interest created hereby,
(B) delivering and pledging to the Collateral Agent pursuant to each Promissory
Note, Security, Chattel Paper or other Instrument included in the Collateral,
duly endorsed and accompanied by executed instruments of transfer or assignment,
all in form and substance satisfactory to the Collateral Agent, (C) executing
and filing (to the extent, if any, that

 

-9-



--------------------------------------------------------------------------------

any Grantor’s signature is required thereon) or authenticating the filing of,
such financing or continuation statements, or amendments thereto, as may be
necessary or that the Collateral Agent may reasonably request in order to
perfect and preserve the security interest purported to be created hereby,
(D) furnishing to the Collateral Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral in each case as the Collateral Agent
may reasonably request, all in reasonable detail, (E) if any Collateral shall be
in the possession of a third party, notifying such Person of the Collateral
Agent’s security interest created hereby and obtaining a written acknowledgment
from such Person that such Person holds possession of the Collateral for the
benefit of the Collateral Agent, which such written acknowledgement shall be in
form and substance reasonably satisfactory to the Collateral Agent, (F) if at
any time after the date hereof, any Grantor determines to commence proceedings
with respect to any Commercial Tort Claim, promptly notifying the Collateral
Agent in a writing signed by such Grantor setting forth a brief description of
such Commercial Tort Claim and granting to the Collateral Agent a security
interest therein and in the proceeds thereof, which writing shall incorporate
the provisions hereof and shall be in form and substance satisfactory to the
Collateral Agent, (G) upon the acquisition after the date hereof by any Grantor
of any motor vehicle or other Equipment subject to a certificate of title or
ownership (other than a Motor Vehicle or Equipment that is subject to a purchase
money security interest), causing the Collateral Agent to be listed as the
lienholder on such certificate of title or ownership and delivering evidence of
the same to the Collateral Agent in accordance with Section 5(j) hereof.
Notwithstanding the foregoing or anything else in this Agreement, in no event
shall any Grantor be required to undertake steps to perfect the security
interests granted hereunder under the laws of any foreign jurisdiction.

(b) Location of Equipment and Inventory. Each Grantor will keep the Equipment
and Inventory (other than Equipment and Inventory in transit, or on loan or
lease to customers) (i) at a location specified on Schedule III hereto, or
(ii) at such other locations as Grantor shall notify Collateral Agent within 20
days following the relocation of Equipment or Inventory to such other location
and Grantor shall deliver to the Collateral Agent a new Schedule III indicating
such new locations.

(c) Condition of Equipment. Each Grantor will maintain or cause the Equipment
(necessary to its business) to be maintained and preserved in good condition,
repair and working order, ordinary wear and tear excepted, and will promptly, or
in the case of any loss or damage to any Equipment of any Grantor within a
commercially reasonable time after the occurrence thereof, make or cause to be
made all repairs, replacements and other improvements in connection therewith
which are necessary, consistent with past practice. Any Grantor will promptly
furnish to the Collateral Agent a statement describing in reasonable detail any
such loss or damage in excess of $250,000 per occurrence to any Equipment.

(d) Taxes, Etc. Each Grantor agrees to pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.

 

-10-



--------------------------------------------------------------------------------

(e) Intentionally Omitted.

(f) Provisions Concerning the Accounts and the Licenses.

(i) Each Grantor will (A) give the Collateral Agent at least 30 days’ prior
written notice of any change in such Grantor’s name, identity or corporate
organizational form, (B) maintain its jurisdiction of incorporation,
organization or formation as set forth in Part A of Schedule I hereto,
(C) immediately notify the Collateral Agent upon obtaining an organizational
identification number, if on the date hereof such Grantor did not have such
identification number, and (D) keep adequate records concerning the Accounts and
Chattel Paper.

(ii) Each Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts. In connection with such collections, any Grantor may (and, at the
Collateral Agent’s direction, will) take such action as any Grantor or the
Collateral Agent may deem reasonably necessary to enforce collection or
performance of the Accounts; provided, however, that the Collateral Agent shall
have the right at any time, upon the occurrence and during the continuance of an
Event of Default, to notify the account debtors or obligors under any Accounts
of the assignment of such Accounts to the Collateral Agent and to direct such
account debtors or obligors to make payment of all amounts due or to become due
to any Grantor thereunder directly to the Collateral Agent or its designated
agent and, upon such notification and at the expense of any Grantor and to the
extent permitted by law, to enforce collection of any such Accounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as any Grantor might have done. After receipt by any
Grantor of a notice from the Collateral Agent that the Collateral Agent has
notified, intends to notify, or has enforced or intends to enforce any Grantor’s
rights against the account debtors or obligors under any Accounts as referred to
in the proviso to the immediately preceding sentence, (A) all amounts and
proceeds (including Instruments) received by any Grantor in respect of the
Accounts shall be received in trust for the benefit of the Collateral Agent
hereunder, shall be segregated from other funds of any Grantor and shall be
forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary endorsement) to be applied as specified in Section 7(b)
hereof, and (B) no Grantor will adjust, settle or compromise the amount or
payment of any Account or release wholly or partly any account debtor or obligor
thereof or allow any credit or discount thereon. In addition, upon the
occurrence and during the continuance of an Event of Default arising from (i) a
payment default under the Notes or any other Transaction Document or (ii) any
other default following acceleration of the Note, the Collateral Agent may (in
its sole and absolute discretion) direct any or all of the banks and financial
institutions with which any Grantor either maintains a Deposit Account or a
lockbox or deposits the proceeds of any Accounts to send immediately to the
Collateral Agent by wire transfer (to such account as the Collateral Agent shall
specify, or in such other manner as the Collateral Agent shall direct) all or a
portion of such securities, cash, investments and other items held by such
institution. Any such securities, cash, investments and other items so received
by the Collateral Agent shall be applied as specified in accordance with
Section 7(b) hereof.

(iii) Upon the occurrence and during the continuance of any material breach or
default under of any material License referred to in Part F of Schedule I hereto
by any

 

-11-



--------------------------------------------------------------------------------

party thereto other than any Grantor, each Grantor party thereto will, promptly
after obtaining knowledge thereof, give the Collateral Agent written notice of
the nature and duration thereof, specifying what action, if any, it has taken
and proposes to take with respect thereto and thereafter will take commercially
reasonable steps as determined by Company in the exercise of its commercial
judgment appropriate to protect and preserve its rights and remedies in respect
of such breach or default, or will obtain or acquire an appropriate substitute
License.

(iv) Each Grantor will, at its expense, promptly deliver to the Collateral Agent
a copy of each material notice or other communication received by it by which
any other party to any material License referred to in Part F of Schedule I
hereto alleges a material breach by Grantor thereto.

(v) Each Grantor will use commercially reasonable efforts to exercise promptly
and diligently all material right which it may have under each material License
(other than any right of termination) and will duly perform and observe in all
respects all of its obligations under each material License and will take all
action reasonably necessary to maintain such Licenses in full force and effect.
To the extent reasonably likely to cause a material adverse effect on the
Noteholder’s rights or remedies hereunder, no Grantor will, without the prior
written consent of the Collateral Agent, cancel, terminate or amend, waive or
modify any provision of, any material License referred to in Part F of Schedule
I hereto.

(g) Transfers and Other Liens.

(i) Other than as expressly permitted in the Notes, no Grantor will sell, assign
(by operation of law or otherwise), lease, license, exchange or otherwise
transfer or dispose of any of the Collateral.

(ii) No Grantor will create, suffer to exist or grant any Lien upon or with
respect to any Collateral other than a Permitted Lien.

(h) Intellectual Property.

(i) If applicable, any Grantor shall, upon the Collateral Agent’s written
request, duly execute and deliver the applicable Grant of Security Interest in
the form attached hereto as Exhibit A. Each Grantor will use commercially
reasonably efforts consistent with past practices to maintain the validity and
enforceability of its Intellectual Property; provided, however, that no Grantor
shall have an obligation to use or to maintain any Intellectual Property
(A) that relates solely to any product or work, that has been, or is in the
process of being, discontinued, abandoned or terminated, (B) that is being
replaced with Intellectual Property substantially similar to the Intellectual
Property that may be abandoned or otherwise become invalid, so long as the
failure to use or maintain such Intellectual Property does not materially
adversely affect the validity of such replacement Intellectual Property and so
long as such replacement Intellectual Property is subject to the Lien created by
this Agreement or (C) that is substantially the same as another Intellectual
Property that is in full force, so long the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such other Intellectual
Property is subject to the Lien and security interest created by this Agreement.
Each Grantor will, consistent with

 

-12-



--------------------------------------------------------------------------------

past practices, use commercially reasonable efforts to cause to be taken all
necessary steps in any proceeding before applicable Intellectual Property Office
to maintain each registration of any material Intellectual Property (other than
the Intellectual Property described in the proviso to the immediately preceding
sentence), including, without limitation, filing of renewals, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings and payment of maintenance fees, filing fees, taxes or other
governmental fees. If any material Intellectual Property (other than
Intellectual Property described in the proviso to the first sentence of
subsection (i) of this clause (h)) is infringed, misappropriated, diluted or
otherwise violated in any material respect by a third party, each Grantor shall
(x) upon learning of such infringement, misappropriation, dilution or other
violation, promptly notify the Collateral Agent and (y) to the extent any
Grantor shall deem appropriate under the circumstances, promptly sue for
infringement, misappropriation, dilution or other violation, seek injunctive
relief where appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as
such Grantor shall deem appropriate under the circumstances to protect such
Intellectual Property. Each Grantor shall furnish to the Collateral Agent from
time to time upon its request statements and schedules further identifying and
describing the Intellectual Property and Licenses and such other reports in
connection with the Intellectual Property and Licenses as the Collateral Agent
may reasonably request, all in reasonable detail and promptly upon request of
the Collateral Agent, following receipt by the Collateral Agent of any such
statements, schedules or reports, each Grantor shall modify this Agreement by
amending Part F of Schedule I hereto, as the case may be, to include any
Intellectual Property and License, as the case may be, which becomes part of the
Collateral under this Agreement and shall execute and authenticate such
documents and do such acts as shall be necessary or, in the reasonable judgment
of the Collateral Agent, desirable to subject such Intellectual Property and
Licenses to the Lien and security interest created by this Agreement.
Notwithstanding anything herein to the contrary, upon the occurrence and during
the continuance of an Event of Default, no Grantor may abandon or otherwise
permit any Intellectual Property to become invalid without the prior written
consent of the Collateral Agent.

(ii) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of
Copyright with the US Copyright Office unless it gives the Collateral Agent
prior written notice thereof. Grantor will promptly notify the Collateral Agent
of the filing of any Trademark or issuance of any Patent. Upon request of the
Collateral Agent, any Grantor shall execute, authenticate and deliver any and
all assignments, agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to perfect or provide notice of the Collateral
Agent’s security interest hereunder in such Intellectual Property and the
General Intangibles of any Grantor relating thereto or represented thereby, and
each Grantor hereby appoints the Collateral Agent its attorney-in-fact to
execute and/or authenticate and file all such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed, and
such power (being coupled with an interest) shall be irrevocable until the
indefeasible payment in full in cash of all of the Obligations in full.

(i) Deposit, Commodities and Securities Accounts. Upon the Collateral Agent’s
written request, each Grantor shall cause each bank and other financial
institution with an account referred to in Part E of Schedule I hereto to
execute and deliver to the Collateral Agent a control agreement, in form and
substance reasonably satisfactory to the Collateral

 

-13-



--------------------------------------------------------------------------------

Agent, duly executed by each Grantor and such bank or financial institution, or
enter into other arrangements in form and substance satisfactory to the
Collateral Agent, pursuant to which such institution shall irrevocably agree,
inter alia, that (i) it will comply at any time with the instructions originated
by the Collateral Agent to such bank or financial institution directing the
disposition of cash, Commodity Contracts, securities, Investment Property and
other items from time to time credited to such account, without further consent
of each Grantor, which instructions the Collateral Agent will not give to such
bank or other financial institution in the absence of (i) a continuing Event of
Default arising from a payment default under the Notes or other Transaction
Documents or (ii) any other continuing Event of Default following acceleration
of the Notes, (iii) all Commodity Contracts, securities, Investment Property and
other items of each Grantor deposited with such institution shall be subject to
a perfected, first priority security interest in favor of the Collateral Agent,
(iv) any right of set off (other than recoupment of standard fees), banker’s
Lien or other similar Lien, security interest or encumbrance shall be fully
waived as against the Collateral Agent, and (v) upon receipt of written notice
from the Collateral Agent during the continuance of an Event of Default, such
bank or financial institution shall immediately send to the Collateral Agent by
wire transfer (to such account as the Collateral Agent shall specify, or in such
other manner as the Collateral Agent shall direct) all such cash, the value of
any Commodity Contracts, securities, Investment Property and other items held by
it. Without the prior written consent of the Collateral Agent, each Grantor
shall not make or maintain any Deposit Account, Commodity Account or Securities
Account except for the accounts set forth in Part E of Schedule I hereto. The
provisions of this paragraph 5(i) shall not apply to (i) Deposit Accounts for
which the Collateral Agent is the depositary and (ii) Deposit Accounts specially
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of each Grantor’s salaried or hourly
employees.

(j) Motor Vehicles.

(i) Upon the Collateral Agent’s written request, each Grantor shall deliver to
the Collateral Agent originals of the certificates of title or ownership for all
motor vehicles owned by it with the Collateral Agent listed as lienholder, for
the benefit of the Secured Parties.

(ii) Each Grantor hereby appoints the Collateral Agent as its attorney-in-fact,
effective the date hereof and terminating upon the termination of this
Agreement, for the purpose of (A) executing on behalf of such Grantor title or
ownership applications for filing with appropriate state agencies to enable
motor vehicles now owned or hereafter acquired by such Grantor to be retitled
and the Collateral Agent listed as lienholder thereof, (B) filing such
applications with such state agencies, and (C) executing such other documents
and instruments on behalf of, and taking such other action in the name of, such
Grantor as the Collateral Agent may deem necessary or advisable to accomplish
the purposes of this 5(j) (including, without limitation, for the purpose of
creating in favor of the Collateral Agent a perfected Lien on the motor vehicles
and exercising the rights and remedies of the Collateral Agent hereunder). This
appointment as attorney-in-fact is coupled with an interest and is irrevocable
until all of the Obligations (other than inchoate indemnity Obligations) are
indefeasibly paid in full in cash.

 

-14-



--------------------------------------------------------------------------------

(iii) Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each motor vehicle
covered thereby.

(iv) So long as no Event of Default shall have occurred and be continuing, upon
the request of any Grantor, the Collateral Agent shall execute and deliver to
any Grantor such instruments as any Grantor shall reasonably request to remove
the notation of the Collateral Agent as lienholder on any certificate of title
for any motor vehicle; provided, however, that any such instruments shall be
delivered, and the release effective, only upon receipt by the Collateral Agent
of a certificate from any Grantor stating that such motor vehicle is to be sold
or has suffered a casualty loss (with title thereto in such case passing to the
casualty insurance company therefor in settlement of the claim for such loss)
and the amount that any Grantor will receive as sale proceeds or insurance
proceeds.

(k) Control. Each Grantor hereby agrees to take any or all action that may be
necessary or that the Collateral Agent may reasonably request in order for the
Collateral Agent to obtain control in accordance with Sections 9-105, 9-106 and
9-107 of the Code with respect to the following Collateral: (i) Electronic
Chattel Paper, (ii) Investment Property, and (iii) Letter-of-Credit Rights.

(l) Inspection and Reporting. Each Grantor shall permit the Collateral Agent, or
any agent or representatives thereof or such professionals or other Persons as
the Collateral Agent may designate, during normal business hours, after
reasonable prior notice, in the absence of an Event of Default and not more than
once a year in the absence of an Event of Default, (i) to examine and make
copies of and abstracts from any Grantor’s records and books of account, (ii) to
visit and inspect its properties, (iii) to verify materials, leases,
Instruments, Accounts, Inventory and other assets of any Grantor from time to
time, (iii) to conduct audits, physical counts, appraisals and/or valuations,
examinations at the locations of any Grantor. Each Grantor shall also permit the
Collateral Agent, or any agent or representatives thereof or such professionals
or other Persons as the Collateral Agent may designate to discuss such Grantor’s
affairs, finances and accounts with any of its directors, officers, managerial
employees, independent accountants or any of its other representatives.

(m) Notwithstanding the foregoing or anything else in this Agreement, the
Grantors shall be entitled to withhold any material non public information
unless the Secured Parties shall have waived the application of Section 4(h) of
the Securities Purchase Agreement and Section 7(e) of the Exchange Agreements
with respect to such information.

SECTION 6. Additional Provisions Concerning the Collateral.

(a) To the maximum extent permitted by applicable law, and for the purpose of
taking any action that the Collateral Agent may reasonably deem necessary or
advisable for the perfection of the security interests hereunder or for the
exercise of its rights and remedies hereunder, each Grantor hereby
(i) authorizes the Collateral Agent to execute any such agreements, instruments
or other documents in such Grantor’s name and to file such agreements,
instruments or other documents in such Grantor’s name and in any appropriate
filing office, (ii) authorizes the Collateral Agent at any time and from time to
time to file, one or more financing

 

-15-



--------------------------------------------------------------------------------

or continuation statements, and amendments thereto, relating to the Collateral
(including, without limitation, any such financing statements that (A) describe
the Collateral as “all assets” or “all personal property” (or words of similar
effect) or that describe or identify the Collateral by type or in any other
manner as the Collateral Agent may determine regardless of whether any
particular asset of such Grantor falls within the scope of Article 9 of the
Uniform Commercial Code or whether any particular asset of such Grantor
constitutes part of the Collateral, and (B) contain any other information
required by Part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance of any financing statement, continuation statement or amendment,
including, without limitation, whether such Grantor is an organization, the type
of organization and any organizational identification number issued to such
Grantor) and (iii) ratifies such authorization to the extent that the Collateral
Agent has filed any such financing or continuation statements, or amendments
thereto, prior to the date hereof. A photocopy or other reproduction of this
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law.

(b) Each Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Collateral Agent’s discretion, so long as an Event of Default shall have
occurred and is continuing, to take any action and to execute any instrument
which the Collateral Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement or for the purpose of exercising its
remedies pursuant hereto (subject to the rights of each Grantor under Section 5
hereof), including, without limitation, (i) to obtain and adjust insurance
required to be paid to the Collateral Agent pursuant to Section 5(e) hereof,
(ii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any Collateral, (iii) to receive, endorse, and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or
(ii) above, (iv) to file any claims or take any action or institute any
proceedings which the Collateral Agent may deem necessary or desirable for the
collection of any Collateral or otherwise to enforce the rights of the Secured
Parties with respect to any Collateral, and (v) to execute assignments, licenses
and other documents to enforce the rights of the Secured Parties with respect to
any Collateral. This power is coupled with an interest and is irrevocable until
all of the Obligations (other than inchoate indemnity Obligations) are
indefeasibly paid in full in cash.

(c) For the purpose of enabling the Collateral Agent to exercise rights and
remedies hereunder, at such time as Event of Default shall have occurred and is
continuing and maturity of the debt evidence by the Notes shall have been
accelerated, and for no other purpose, each Grantor hereby grants to the
Collateral Agent, to the extent assignable, an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, assign, license or sublicense any Intellectual Property now
owned or hereafter acquired by such Grantor, wherever the same may be located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof. Further, upon the indefeasible payment in
full in cash of all of the Obligations (other than inchoate indemnity
Obligations), the Collateral Agent (subject to Section 10(e) hereof) shall
release and reassign to any Grantor all of the Collateral Agent’s right, title
and interest in and to the Intellectual Property, and the Licenses, all without
recourse, representation or warranty whatsoever. The exercise of rights and
remedies

 

-16-



--------------------------------------------------------------------------------

hereunder by the Collateral Agent shall not terminate the rights of the holders
of any licenses or sublicenses theretofore granted by each Grantor. Each Grantor
hereby releases the Collateral Agent from any claims, causes of action and
demands at any time arising out of or with respect to any actions taken or
omitted to be taken by the Collateral Agent under the powers of attorney granted
herein other than actions taken or omitted to be taken through the Collateral
Agent’s gross negligence or willful misconduct, as determined by a final
determination of a court of competent jurisdiction.

(d) If any Grantor fails to perform any agreement or obligation contained
herein, the Collateral Agent may itself perform, or cause performance of, such
agreement or obligation, in the name of such Grantor or the Collateral Agent,
and the expenses of the Collateral Agent incurred in connection therewith shall
be payable by such Grantor pursuant to Section 8 hereof and shall be secured by
the Collateral.

(e) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

(f) Anything herein to the contrary notwithstanding (i) each Grantor shall
remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Grantor from any of its obligations under the Licenses or
otherwise in respect of the Collateral, and (iii) the Collateral Agent shall not
have any obligation or liability by reason of this Agreement under the Licenses
or with respect to any of the other Collateral, nor shall the Collateral Agent
be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

SECTION 7. Remedies Upon Event of Default. If any Event of Default shall have
occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to any other rights and remedies provided for herein or otherwise available to
it, all of the rights and remedies of a secured party upon default under the
Code (whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Collateral Agent’s name or into the name of its nominee or
nominees (to the extent the Collateral Agent has not theretofore done so) and
thereafter receive, for the benefit of the Collateral Agent, all payments made
thereon, give all consents, waivers and ratifications in respect thereof and
otherwise act with respect thereto as though it were the outright owner thereof,
(ii) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of its respective Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place or places to be designated by the
Collateral Agent that is reasonably convenient

 

-17-



--------------------------------------------------------------------------------

to both parties, and the Collateral Agent may enter into and occupy any premises
owned or leased by any Grantor where the Collateral or any part thereof is
located or assembled for a reasonable period in order to effectuate the
Collateral Agent’s rights and remedies hereunder or under law, without
obligation to any Grantor in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Collateral for sale, (A) sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable and/or (B) lease, license or dispose of the Collateral
or any part thereof upon such terms as the Collateral Agent may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
or any other disposition of its respective Collateral shall be required by law,
at least ten (10) days’ notice to any Grantor of the time and place of any
public sale or the time after which any private sale or other disposition of its
respective Collateral is to be made shall constitute reasonable notification.
The Collateral Agent shall not be obligated to make any sale or other
disposition of any Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor hereby waives any claims against the Secured Parties arising by reason
of the fact that the price at which its respective Collateral may have been sold
at a private sale was less than the price which might have been obtained at a
public sale or was less than the aggregate amount of the Obligations, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree, and waives all rights that any Grantor may
have to require that all or any part of such Collateral be marshaled upon any
sale (public or private) thereof. Each Grantor hereby acknowledges that (i) any
such sale of its respective Collateral by the Collateral Agent shall be made
without warranty, (ii) the Collateral Agent may specifically disclaim any
warranties of title, possession, quiet enjoyment or the like, and (iii) such
actions set forth in clauses (i) and (ii) above shall not adversely affect the
commercial reasonableness of any such sale of Collateral. In addition to the
foregoing, (1) upon written notice to any Grantor from the Collateral Agent
after and during the continuance of an Event of Default and following
acceleration of the Notes, such Grantor shall cease any use of the Intellectual
Property or any trademark, patent or copyright similar thereto for any purpose
described in such notice; (2) the Collateral Agent may, at any time and from
time to time after and during the continuance of an Event of Default and
following acceleration of the Notes, upon 10 days’ prior notice to such Grantor,
license, whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, any of the Intellectual Property, throughout the universe
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (3) the Collateral
Agent may, at any time, pursuant to the authority granted in Section 6 hereof
(such authority being effective upon the occurrence and during the continuance
of an Event of Default and following acceleration of the Notes), execute and
deliver on behalf of such Grantor, one or more instruments of assignment of the
Intellectual Property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.

(b) Any cash held by the Collateral Agent as Collateral and all Cash Proceeds
received by the Collateral Agent in respect of any sale of or collection from,
or other realization upon, all or any part of the Collateral shall be applied
(after payment of any amounts payable to

 

-18-



--------------------------------------------------------------------------------

the Collateral Agent pursuant to Section 8 hereof) by the Collateral Agent
against, all or any part of the Obligations in such order as the Collateral
Agent shall elect, consistent with the provisions of the Securities Purchase
Agreement and other Transaction Documents. Any surplus of such cash or Cash
Proceeds held by the Collateral Agent and remaining after the indefeasible
payment in full in cash of all of the Obligations shall be paid over to
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct.

(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Secured Parties are legally
entitled, each Grantor shall be liable for the deficiency, together with
interest thereon at the highest rate specified in the Notes for interest on
overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the costs of collection and the reasonable fees, costs,
expenses and other client charges of any attorneys employed by the Collateral
Agent to collect such deficiency.

(d) Each Grantor hereby acknowledges that if the Collateral Agent complies with
any applicable state, provincial, or federal law requirements in connection with
a disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.

(e) The Collateral Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Collateral Agent’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that any Grantor lawfully may, each Grantor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

SECTION 8. Indemnity and Expenses.

(a) Each Grantor agrees, jointly and severally, to defend, protect, indemnify
and hold the Secured Parties harmless from and against any and all claims,
damages, losses, liabilities, obligations, penalties, fees, costs and expenses
(including, without limitation, reasonable legal fees, costs, expenses, and
disbursements of such Person’s counsel) to the extent that they arise out of or
otherwise result from this Agreement (including, without limitation, enforcement
of this Agreement), except to the extent resulting from such Person’s gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction.

(b) Each Grantor agrees, jointly and severally, to pay to the Collateral Agent
upon demand the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Collateral
Agent and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral

 

-19-



--------------------------------------------------------------------------------

Agent), which the Collateral Agent may incur in connection with (i) the
preparation, negotiation, execution, delivery, recordation, administration,
amendment, waiver or other modification or termination of this Agreement,
(ii) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any Collateral, (iii) the exercise or
enforcement of any of the rights of the Collateral Agent hereunder, or (iv) the
failure by any Grantor to perform or observe any of the provisions hereof.

SECTION 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied, e-mailed or delivered, at its
address set forth on the signature pages below, and if to the Collateral Agent
to it, at its address specified on the signature pages below; or as to any such
Person, at such other address as shall be designated by such Person in a written
notice to all other parties hereto complying as to delivery with the terms of
this Section 9. All such notices and other communications shall be effective
(a) if sent by certified mail, return receipt requested, when received or three
days after deposited in the mails, whichever occurs first, (b) if telecopied or
e-mailed, when transmitted (during normal business hours) and confirmation is
received, and otherwise, the day after the notice or communication was
transmitted and confirmation is received, or (c) if delivered in person, upon
delivery.

SECTION 10. Miscellaneous.

(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Grantor and the Collateral Agent, and no waiver
of any provision of this Agreement, and no consent to any departure by each
Grantor therefrom, shall be effective unless it is in writing and signed by each
Grantor and the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

(b) No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any of the other Transaction Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The rights and remedies of the Secured Parties provided herein
and in the other Transaction Documents are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by law. The rights of the
Secured Parties under any of the other Transaction Documents against any party
thereto are not conditional or contingent on any attempt by such Person to
exercise any of its rights under any of the other Transaction Documents against
such party or against any other Person, including but not limited to, any
Grantor.

(c) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(d) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the indefeasible payment in
full in cash of the Obligations (other than inchoate indemnity Obligations), and
(ii) be binding on each Grantor and

 

-20-



--------------------------------------------------------------------------------

all other Persons who become bound as debtor to this Agreement in accordance
with Section 9-203(d) of the Code and shall inure, together with all rights and
remedies of the Secured Parties hereunder, to the benefit of the Secured Parties
and their respective permitted successors, transferees and assigns. Without
limiting the generality of clause (ii) of the immediately preceding sentence,
without notice to any Grantor, the Secured Parties may, subject to the terms of
any Transaction Documents, assign or otherwise transfer their rights and
obligations under this Agreement and any of the other Transaction Documents in
accordance with the respective Transaction Documents, to any other Person and
such other Person shall thereupon become vested with all of the benefits in
respect thereof granted to the Secured Parties herein or otherwise. Upon any
such assignment or transfer, all references in this Agreement to the Secured
Parties shall mean the assignee of the Secured Parties. None of the rights or
obligations of any Grantor hereunder may be assigned or otherwise transferred
without the prior written consent of the Collateral Agent, and any such
assignment or transfer without the consent of the Collateral Agent shall be null
and void.

(e) Upon the indefeasible payment in full in cash of the Obligations (other than
inchoate indemnity Obligations), (i) this Agreement and the security interests
created hereby shall terminate and all rights to the Collateral shall revert to
the respective Grantor that granted such security interests hereunder, and
(ii) the Collateral Agent will, upon any Grantor’s request and at such Grantor’s
expense, (A) return to such Grantor such of the Collateral as shall not have
been sold or otherwise disposed of or applied pursuant to the terms hereof, and
(B) execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination, all without any representation,
warranty or recourse whatsoever.

(f) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

(g) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

 

-21-



--------------------------------------------------------------------------------

(h) EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE
COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, ORAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

(i) Each Grantor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to any Grantor at its address provided herein, such
service to become effective 10 days after such mailing.

(j) Nothing contained herein shall affect the right of the Collateral Agent to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against any Grantor or any property of any Grantor in any
other jurisdiction.

(k) Each Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(l) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

 

-22-



--------------------------------------------------------------------------------

(m) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.

(n) Collateral Agent recognizes that the Collateral Agent’s Lien in the Italian
Capital Stock is second priority and subject to the terms of that certain
Intercreditor Agreement among the Collateral Agent, Portside Growth and
Opportunity Fund in its capacity as collateral agent for the Bridge Notes (in
such capacity the “Bridge Collateral Agent”). The rights and remedies of the
Collateral Agent under this Agreement will be subject to the terms, conditions
and provisions of the Intercreditor Agreement and the rights of the Bridge
Collateral Agent with respect of the Italian Capital Stock. Notwithstanding
anything to the contrary in this Agreement, prior to the payment in full of the
Bridge Notes any obligation of the Grantors in this Agreement that requires
delivery of Italian Capital Stock to, possession or control of Italian Capital
Stock with, the pledge, assignment, endorsement or transfer of Italian Capital
Stock to or the registration of Italian Capital Stock in the name of, the
Collateral Agent shall be deemed complied with and satisfied if such delivery of
collateral is made to, such possession or control of Italian Capital Stock is
with, or such Italian Capital Stock be assigned, endorsed or transferred to or
registered in the name of, the Bridge Collateral Agent; provided that,
notwithstanding the foregoing, nothing contained in this Section shall limit or
otherwise adversely effect the grant of a lien on or a security interest in any
Collateral under Section 2 of this Agreement. To the extent that any covenants,
representations or warranties set forth in this Agreement are untrue or
incorrect or Grantors are prevented from complying with instructions or
obligations to Collateral Agent solely as a result of the delivery to, or grant
of possession or control to, the Bridge Collateral Agent in accordance with this
Section, such representation or warranty shall not be deemed to be untrue or
incorrect for purposes of this Agreement nor shall the failure to comply with
instructions from or obligations to the Collateral Agent be a breach hereunder.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

NANOGEN, INC. By:  

 

Name:   Title:  

 

ACCEPTED BY:

PORTSIDE GROWTH AND OPPORTUNITY FUND

By:  

 

Name:   Title:  

Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

PART A: Legal Names; Organizational Identification Numbers; State or
Jurisdiction of Organizations

 

Grantor’s Name

 

State of Organization

 

Employer I.D.

 

Organizational I.D.

 

PART B: Locations

 

Grantor’s Name

 

Chief Executive Office

 

Chief Place of Business

 

Books and Records

 

Inventory, Equipment, Etc.

               

 

PART C: Financing Statements

 

Grantor

  

Jurisdictions For Filing Financing Statements

 

PART D: Commercial Tort Claims

[Describe Commercial Tort Claim]

 

PART E: Promissory Notes, Securities, Instruments and Deposit, Securities and
Commodities Accounts

Securities

 

Grantor

 

Name of Issuer

 

Number of Shares

 

Class

 

Certificate No.(s)

       

Promissory Notes and other Instruments

 

Grantor

 

Name of Issuer

 

Principal Amount

 

Maturity Date

           

Deposit, Securities or Commodities Accounts

 

Grantor

 

Name and Address of Institution

 

Purpose of the Account

 

Account No.

 

Type of Account

       

 

PART F: Intellectual Property

Trademarks

 

Grantor

 

Country

 

Trademark

 

Application/ Registration No.

 

Filing Date

 

Registration Date

 

Assignees

Patents

Copyrights

Licenses

 

PART G: Tradenames

 

Schedule I, Page 1



--------------------------------------------------------------------------------

EXHIBIT A

GRANT OF SECURITY INTEREST — [TRADEMARKS] [PATENTS] [COPYRIGHTS]

WHEREAS,                          (the “Assignor”) [has adopted, used and is
using, and holds all right, title and interest in and to, the trademarks and
service marks listed on Annex A, which trademarks and service marks are
registered or applied for in the United States Patent and Trademark Office (the
“Trademarks”)] [holds all right, title and interest in the letter patents,
design patents and utility patents listed on Annex A, which patents are issued
or applied for in the United States Patent and Trademark Office (the “Patents”)]
[holds all right, title and interest in the copyrights listed on Annex A, which
copyrights are registered in the United States Copyright Office (the
“Copyrights”)];

WHEREAS, the Assignor has entered into an Amended and Restated Security
Agreement, dated as of August     , 2008 (as amended, restated, replaced,
supplemented, modified or as otherwise changed from time to time, the “Security
Agreement”), in favor of Portside Growth and Opportunity Fund, as collateral
agent for certain purchasers (the “Assignee”);

WHEREAS, pursuant to the Security Agreement, the Assignor has granted to the
Assignee for the benefit of the Investors (as defined in the Security Agreement)
a continuing security interest in all right, title and interest of the Assignor
in, to and under the [Trademarks, together with, among other things, the
good-will of the business symbolized by the Trademarks] [Patents] [Copyrights]
and the applications and registrations thereof, and all proceeds thereof,
including, without limitation, any and all causes of action which may exist by
reason of infringement thereof and any and all damages arising from past,
present and future violations thereof (the “Collateral”), to secure the payment,
performance and observance of the “Obligations” (as defined in the Security
Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby grant to the Assignee
for the benefit of the Secured Parties a continuing security interest in the
Collateral to secure the prompt payment, performance and observance of the
Obligations.

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has caused this Grant of Security Interest to
be duly executed by its officer thereunto duly authorized as of
                    , 20    

 

[GRANTORS] By:  

 

Name:   Title:  

ANNEX A TO ASSIGNMENT FOR SECURITY

[Trademarks and Trademark Applications]

[Patent and Patent Applications]

[Copyright and Copyright Applications]

Owned by                             